NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMRAN AHMED,                                    No.    15-73416

                Petitioner,                     Agency No. A208-118-571

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney Gen-
eral,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 14, 2022**
                            San Francisco, California

Before: McKEOWN and W. FLETCHER, Circuit Judges, and VRATIL,*** Dis-
trict Judge.

      Amran Ahmed, a native of Bangladesh, petitions for review of a Board of

Immigration Appeals (“BIA”) order denying his application for asylum and for relief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kathryn H. Vratil, United States District Judge for the
District of Kansas, sitting by designation.
under the Convention Against Torture (“CAT”). Although Ahmed sought withhold-

ing of removal in the proceedings before the BIA and the immigration judge (“IJ”),

he does not challenge the denial of withholding on appeal. We have jurisdiction

under 8 U.S.C. § 1252. Because the BIA’s decision partially relies on the IJ’s rea-

soning, we review both decisions. Singh v. Holder, 753 F.3d 826, 830 (9th Cir.

2014). We review legal questions de novo and factual findings for substantial evi-

dence. Aden v. Wilkinson, 989 F.3d 1073, 1079 (9th Cir. 2021). We partially dismiss

and partially deny the petition.

        While this appeal was pending, we granted Ahmed’s motion to lift his stay of

removal. According to a recent letter from the government, the Department of

Homeland Security removed Ahmed from the United States after we lifted the stay.

When he left the United States, Ahmed became ineligible for relief under CAT. See

8 C.F.R. § 1208.16(c)(4) (“Protection under the Convention Against Torture will be

granted either in the form of withholding of removal or in the form of deferral of

removal.”). We dismiss Ahmed’s petition for review of the denial of CAT protec-

tion.

        We deny Ahmed’s petition for review of the denial of asylum. Substantial

evidence supports the IJ’s adverse credibility determination based on “significant

and relevant discrepancies” in Ahmed’s application, testimony, and interview with

an officer of the Department of Homeland Security. Lata v. I.N.S., 204 F.3d 1241,


                                          2
1245 (9th Cir. 2000). The IJ “provid[ed] specific instances in the record that

form[ed] the basis [for her] adverse credibility determination.” Shrestha v. Holder,

590 F.3d 1034, 1042 (9th Cir. 2010). Ahmed’s explanations do not compel a con-

trary result. 8 U.S.C. § 1252(b)(4)(B).

      Substantial evidence also supports the IJ’s finding that Ahmed’s mistreatment

did not rise to the level of persecution, and that Ahmed failed to show a well-founded

fear of future persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019–21 (9th Cir.

2006). The fact that Ahmed’s attackers said nothing during the attacks, and that

Ahmed described one beating as “not that much,” support those findings. Ahmed

failed to present “credible, direct, and specific evidence in the record of facts that

would support a reasonable fear” that he would be persecuted by members of the

Awami League. Rusak v. Holder, 734 F.3d 894, 896 (9th Cir. 2013) (internal quo-

tation marks and citation omitted).

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          3